DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant's arguments, filed 12/15/2021, concerning the previous rejection of the claims under 35 USC §101 have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §101, Applicants argue on pages 9-12 that that because the claims recite computer elements and actions that the claims are not directed to a judicial exception and therefore add significantly more than the idea itself (are not a mental process).
The Office respectfully disagrees.  Applicants’ claim encompass using data related to weather conditions and “state” of a region to make a decision on an action to be taken in that region.  Such actions can reasonably be performed in the human mind.  As such, these claims do represent an attempt to preempt an already crowded field of endeavor.  
And, it is further noted that generic computers performing generic computer functions to apply an abstract idea do not amount to significantly more than the abstract idea of organizing information through mathematical correlations.  It is noted that the Internet/computer limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment and do not add significantly more than the . 



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites at a very high level assigning tasks to users based upon rules that are influenced by the weather in 


Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including determining the weather in a particular geographic region and assigning a “status” to that region, identifying rules related to such determination, determining a person’s role, and the communicating to that person their duties/activities in that region.  These concepts, under a broadest reasonable interpretation, covers performance of the limitations in the mind.
It is further noted that there is no generic hardware explicitly claimed, at least for independent claim 1.  Independent claims 8 and 15 merely claim generic computer hardware elements.  
For example, the claim limitations directed to “receiving weather data for a geographic region; determining, by operation of one or more computer processors, a state of the geographic region based on the weather data; identifying a first predefined rule of a plurality of predefined rules based on the determined state of the geographic region” merely encompasses a scenario in which a parent peers outside, sees that it’s raining or cloudy and that the bus stop is in a “wet” status and realizes that in order to decrease the possibility of his/her child of getting wet the child should bring an umbrella.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass mental processes (an abstract idea).  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps including retrieving weather data, determining regional “state” information associated with its weather, associating a rule with this region, and informing a user having a “role” of instructions based upon the rule.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind.  There is no hardware explicitly claimed in independent claim 1.  Independent claims 8 and 15 merely claim generic computer hardware elements. 
Accordingly, these elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., steps of receiving, determining, identifying, determining, generating 
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Independent claims 8 and 15 are substantially similar to claim 1, and do not correct the issues set forth above.  These claims are likewise rejected.


Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.  And, amended claims substantially require the re-performing of similar claims to their independent claims using updated data.  These claims are likewise rejected.  
It is noted that the dependent claims recite substantially similar elements to those discussed above (i.e., users, time periods and locations).  As above, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.  
And, this judicial exception is not integrated into a practical application.  In particular, the claims only recite two additional generic elements – using a processor and using memory.  The processor and memory are recited at a high-level of generality 

Therefore, the claims are not patent eligible, and are reasonably rejected under 35 USC §101.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-9, 12-16 and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Brand et al (US Patent Application Publication No. 2020/0210918, hereafter referred to as “Brand”) in view of Neuert et al (US Patent Application Publication No. 2020/0037125, hereafter referred to as “Neuert”).

Regarding independent claim 1:  Brand teaches A method, comprising: receiving weather data for a geographic region; (See Brand paragraphs [0144], [0147] and [0162] discussing receiving weather updates from different data sources.  See also Fig. 2 teaching an exemplary computing environment including processors 202 and memory 234.) determining, by operation of one or more computer processors, a state of the geographic region based at least in part on the weather data, wherein the state of the geographic region comprises an operational state of the geographic region; (See Brand paragraph [0162] teaching the use of weather data to determine a likelihood of delay state.  Also see paragraphs [0162]-[0167] discussing an embodiment of adjusting a completion time or a reassignment of task based upon weather data which indicates a delay status associated with the location / identifying a first predefined rule of a plurality of predefined rules based on the determined state of the geographic region, wherein the first predefined rule specifies to perform one or more actions based on the state of the geographic region; (See Brand paragraphs [0151], [0155] and [0162] teaching of an arrival rule based upon weather conditions.  Also see paragraphs [0162]-[0167] discussing an embodiment of adjusting a completion time or a reassignment of task based upon weather data which indicates a delay status associated with the location / geographic region assigned to the user / task to be performed.)
Although Brand teaches adjusting a completion time or a reassignment of task at paragraphs [0162]-[0167], Brand does not explicitly teach the remaining limitations as claimed.  Neuert, though, teaches determining a first role of a first user; (See Neuert paragraph [0075] teaching the displaying of different user roles, it being implied that a particular user rule was perforce first determined before it could be displayed.) generating a first instruction for the first user based on the first predefined rule and the first role, wherein the first instruction comprises the one or more actions; (See Neuert paragraph [0056] teaching the display of activities necessary to complete a task and guiding a user through the task.) and transmitting the first instruction to the first user.  (See Neuert paragraph [0056] teaching the display by a user of activities necessary to complete a task and guiding a user through the task.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Neuert for the benefit of Brand, because to do so provided a designer with options for implementing an 


Regarding claim 2:  Brand does not explicitly teach the remaining limitations as claimed.  Neuert, though, teaches the method further comprising: identifying a period of time specified by the first predefined rule; and upon determining that the period of time has elapsed, determining whether a response has been received from the first user; and upon determining that no response has been received from the first user, generating a second instruction for the first user based on the first predefined rule. (See Neuert paragraphs [0055]-[0056] discussing the use of a particular time range and determining whether a task is accomplished or overdue, in the context of paragraph [0120] teaching the use of status notifications indicating the need for further tasks to be resolved.)

Regarding claim 5:  Brand does not explicitly teach the remaining limitations as claimed.  Neuert, though, teaches wherein the one or more actions comprise at least one of: (i) closing an operation to guests; (ii) opening an operation to guests; (iii) bringing a specific item with them; (iv) going to a specified location, wherein the specified location is determined based on a current location of the first user; or (v) engaging in one or more alternative activities, wherein the one or more alternative activities are identified based on one or more activities the first user is currently engaged in or intends to engage in at a future time. (See Neuert paragraphs [0045] and [0061]-[0062] discussing an exemplary amusement park embodiment and a variety of activities such as ordering parts and opening/closing attractions.)

Regarding claim 6:  Brand does not explicitly teach the remaining limitations as claimed.  Neuert, though, teaches the method further comprising identifying a plurality of users affected by the state of the geographic region, and, for each respective user of the plurality of users: determining a respective role of the respective user; generating a respective instruction for the respective user based on the first predefined rule and the respective role, wherein the respective instruction comprises one or more actions; and transmitting the respective instruction to the respective user. (See Neuert paragraph [0075] teaching the displaying of different user roles, it being implied that a particular user rule was perforce first determined before it could be displayed.  See also, Fig. 5, esp. #518 teaching the display of GUI including a message to a user indicating an Action and Resources required to address an issue/alert.)

Regarding claim 7:  Brand teaches further comprising:  determining a predicted future state of the geographic region based at least in part on the weather data; identifying a second predefined rule of the plurality of predefined rules based on the determined state and the predicted future state of the geographic region; and generating a second instruction for the first user based on the second predefined rule and the first role. (See Brand paragraphs [0151], [0155] and [0162] teaching of an arrival rule based upon weather conditions.  Also see paragraphs [0162]-[0167] discussing an embodiment of adjusting a completion time or a reassignment of task based upon weather data which indicates a delay status associated with the location / geographic region assigned to the user / task to be performed.  For instance, Table 1 shows multiple “rules” indicating a variety of driving adjustments, in context of paragraph [0162] discussing the use of weather conditions and paragraph [0164] discussing use of a combination of weather/traffic/task performance information to update delay status information and resulting actions like adjustment of completion time and reassignment of the task.  And, see paragraphs [0144], [0147] and [0162] discussing receiving weather updates from different data sources.  See also Fig. 2 teaching an exemplary computing environment including processors 202 and memory 234.) 

Claims 8-9 and 12-14 are substantially similar to claims 1-2 and 5-7, respectively, and therefore likewise rejected.  

Claims 15-16 and 19-20 are substantially similar to claims 1-2 and 5-6, respectively, and therefore likewise rejected.  




Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. §103 as being unpatentable over Brand et al (US Patent Application Publication No. 2020/0210918, hereafter referred to as “Brand”) in view of Neuert et al (US Patent Application Publication No. 2020/0037125, hereafter referred to as “Neuert”) and Babcock et al (US Patent Application Publication No. 2018/0181901, hereafter referred to as “Babcock”).

Regarding claim 3:  Brand in view of Neuert does not explicitly teach the remaining limitations as claimed.  Babcock, though, teaches the method further comprising: identifying a second user with a predefined hierarchical relationship to the first user; generating a third instruction for the second user based on the first predefined rule; and transmitting the third instruction to the second user. (See Babcock Fig. 5B showing a top level commander and subordinates such as SWAT and Negotiator roles.  See also, paragraph [0052] discussing the identification of roles based upon incidents, it having been implied that SWAT and medical officer roles have different tasks than the incident commander, and in the context of paragraph [0028] discussing incident condition data including weather information and paragraph [0042] discussing the use of location data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Babcock for the benefit of Brand in view of Neuert, because to do so provided a designer with options for implementing a system to automatically assign roles to incidents, as taught by Babcock 

Regarding claim 4:  Brand in view of Neuert does not explicitly teach the remaining limitations as claimed.  Babcock, though, teaches wherein determining the first role of the first user comprises:  identifying one or more activities the first user is engaged in or intends to engage in at a future time; and classifying the first user into the first role based on the one or more activities. (See Babcock paragraphs [0047]-[0049] and [0052]-[0053] discussing the classification of users into roles based upon the activities they will perform.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Babcock for the benefit of Brand in view of Neuert, because to do so provided a designer with options for implementing a system to automatically assign roles to incidents, as taught by Babcock in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of personnel and task performance.  

Claims 10-11 are substantially similar to claims 3-4, respectively, and therefore likewise rejected.  

Claims 17-18 are substantially similar to claims 3-4, respectively, and therefore likewise rejected.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




January 1, 2022